to discuss his testimony by calling the North Las Vegas police department
                 and informing them that the alibi witness had active traffic warrants.
                 The witness was later arrested on those warrants and booked in jail. We
                 agree that the State's conduct was improper. However, Norton has failed
                 to explain how he was prejudiced by the State's conduct. The district court
                 threatened to dismiss Norton's case if the witness did not appear in court
                 to testify on Norton's behalf. At trial, the alibi witness appeared in court
                 and testified that Norton was with him in another part of town at the time
                 the robbery occurred. Therefore, we discern no prejudice arising from the
                 State's improper conduct. We conclude that the district court did not err
                 and Norton is not entitled to the reversal of his convictions on this
                 ground. 2
                             Second, Norton contends that he is entitled to the reversal of
                 his conviction because the State referred to his in-custody status in three
                 different ways. See Haywood v. State, 107 Nev. 285, 287, 809 P.2d 1272,
                 1273 (1991) (explaining that references to defendant's in-custody status



                       2 To the extent that Norton attempts to argue for the first time in his
                 reply brief that the State's conduct prejudiced him because it intimidated
                 another female witness who did not testify at Norton's trial, we decline to
                 consider this claim. See NRAP 28(c); see also Elvik v. State, 114 Nev. 883,
                 888, 965 P.2d 281, 284 (1998) (explaining that arguments made for the
                 first time in a reply brief prevent the respondent from responding to
                 appellant's contentions with specificity). Furthermore, this new
                 contention was not raised by Norton's counsel during his trial. Instead,
                 the facts supporting this allegation were raised in Norton's post-verdict
                 proper person Motion to Dismiss Counsel and Request a Mistrial which
                 was denied by the district court.



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 4E,4
            Th
            :


                                                                                       9:D7
                are improper). The first objection occurred before opening statements.
                Norton objected to the admission of photos taken of his tattoos which
                Norton claimed showed him in a jail jumpsuit with the doors to the jail
                behind him. The district court stated, "I can't tell he's in custody." Norton
                has not provided copies of the photographs and we are not convinced that
                the district court erred by admitting them. The second and third
                references to Norton's in-custody          status occurred during opening
                statements. The State referred to a phone call made by Norton "shortly
                after [he] was taken into custody."        The PowerPoint presentation also
                appears to have read "shortly after being taken into custody." Norton
                objected and moved for a mistrial because the statements referred to his
                in-custody status. The district court overruled the objection noting that
                the incident referred to by the State occurred just after he was arrested.
                We conclude that the State's improper references to Norton's in-custody
                status were harmless, see State v. Carroll, 109 Nev. 975, 977, 860 P.2d
                179, 180 (1993); Haywood v. State, 107 Nev. at 288, 809 P.2d at 1273, and
                that the district court did not err by denying his motion for a mistrial.
                             Third, Norton contends that the State shifted the burden of
                proof during opening statements by telling the jury, "I urge you to resist
                any urges to make this complicated." We conclude that this statement did
                not shift the burden of proof and therefore did not support Norton's motion
                for a mistrial.
                             Fourth, Norton appears to contend that there was a late
                disclosure of photographs and fingerprint evidence. To the extent that the
                allegations contained in Norton's opening brief make out a cognizable
                claim for relief, Norton has not demonstrated error because he has not

SUPREME COURT
          OF
      NEVADA
                                                       3
(0) I 94:7A
                 supported his claim with sufficient argument or citation to any legal
                 authority. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987)
                 ("It is appellant's responsibility to present relevant authority and cogent
                 argument; issues not so presented need not be addressed by this court.").
                               Fifth, Norton contends that the district court erred by
                 allowing the State to refer to the contents of jail phone calls during
                 opening statements because he made a timely objection and those phone
                 calls were not admitted during trial and were later excluded based on the
                 State's failure to comply with NRS 179.500. 3 Even if the district court
                 erred by allowing this evidence to be disclosed to the jury during opening
                 statements, we conclude that Norton is not entitled to relief on this
                 ground.      See NRS 178.598. The jury was instructed to consider the
                 evidence and that "statements, arguments and opinions of counsel are not
                 evidence." See Leonard v. State, 117 Nev. 53, 66, 17 P.3d 397, 405 (2001)
                 (explaining that jurors are presumed to follow their instructions).
                 Furthermore, the State did not refer to the content of the jail phone calls
                 during closing arguments. In light of these circumstances and the
                 presentation of other compelling evidence of Norton's guilt at trial, we
                 conclude that the error was harmless.
                               Having considered Norton's contentions and concluded that he
                 is not entitled to relief, we


                       3 Tothe extent that Norton contends that the jail phone calls were
                 erroneously admitted during the State's case in chief or on rebuttal, we
                 conclude that Norton has failed to demonstrate that the jail phone calls
                 were actually admitted into evidence by the district court.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947N    e
                                ORDER the judgment of conviction AFFIRMED. 4



                                                              —   Lt              J.
                                                         Hardesty

                                                   e-T


                                                                                  J.
                                                         Douglas

                 CHERRY, J. dissenting:
                                I respectfully dissent from the panel's decision because I
                 believe that the retaliation against Norton's alibi witness, disclosure of
                 Norton's jail phone call during opening statements, and discussion of
                 Norton's in-custody status affected his substantial rights.      See NRS
                 178.598. I would reverse the judgment of conviction and remand for a new
                 trial.
                                                                                  J.
                                                         Cherry

                 cc: Hon. Kathleen E. Delaney, District Judge
                      Matthew D. Carling
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                          4 Norton's
                                 briefs fail to comply with NRAP 32(a)(4) because they do
                 not contain 1-inch margins on all four sides. Counsel for Norton is
                 cautioned that the failure to comply with the briefing requirements in the
                 future may result in the imposition of sanctions.



SUPREME COURT
        OF
     NEVADA
                                                          5
101 1047A    e